Exhibit 10.1

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

(Adopted by the Board of Directors on July 20, 2012)

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1.

  ESTABLISHMENT AND PURPOSE.      1   

SECTION 2.

  DEFINITIONS.      1   

(a)

  “Affiliate”      1   

(b)

  “Award”      1   

(c)

  “Board of Directors”      1   

(d)

  “Cash-Based Award”      1   

(e)

  “Change in Control”      1   

(f)

  “Code”      3   

(g)

  “Committee”      3   

(h)

  “Company”      3   

(i)

  “Consultant”      3   

(j)

  “Employee”      3   

(k)

  “Exchange Act”      3   

(l)

  “Exercise Price”      3   

(m)

  “Fair Market Value”      3   

(n)

  “ISO”      4   

(o)

  “Nonstatutory Option”      4   

(p)

  “Offeree”      4   

(q)

  “Option”      4   

(r)

  “Optionee”      4   

(s)

  “Outside Director”      4   

(t)

  “Parent”      4   

(u)

  “Participant”      4   

(v)

  “Performance Based Award”      4   

(w)

  “Plan”      4   

(x)

  “Purchase Price”      4   

(y)

  “Restricted Share”      4   

(z)

  “Restricted Share Agreement”      4   

(aa)

  “SAR”      5   

(bb)

  “SAR Agreement”      5   

(cc)

  “Service”      5   

(dd)

  “Share”      5   

(ee)

  “Stock”      5   

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- i -



--------------------------------------------------------------------------------

(ff)

  “Stock Option Agreement”      5   

(gg)

  “Stock Unit”      5   

(hh)

  “Stock Unit Agreement”      5   

(ii)

  “Subsidiary”      5   

(jj)

  “Total and Permanent Disability”      5   

SECTION 3.

  ADMINISTRATION.      5   

(a)

  Committee Composition      5   

(b)

  Committee for Non-Officer Grants      6   

(c)

  Committee Procedures      6   

(d)

  Committee Responsibilities      6   

(e)

  Amendment or Cancellation and Re-grant of Stock Awards      7   

SECTION 4.

  ELIGIBILITY.      8   

(a)

  General Rule      8   

(b)

  Ten-Percent Stockholders      8   

(c)

  Attribution Rules      8   

(d)

  Outstanding Stock      8   

SECTION 5.

  STOCK SUBJECT TO PLAN.      8   

(a)

  Basic Limitation      8   

(b)

  Section 162(m) Award Limitation      8   

(c)

  Additional Shares      9   

SECTION 6.

  RESTRICTED SHARES.      9   

(a)

  Restricted Stock Agreement      9   

(b)

  Payment for Awards      9   

(c)

  Vesting      9   

(d)

  Voting and Dividend Rights      9   

(e)

  Restrictions on Transfer of Shares      9   

SECTION 7.

  TERMS AND CONDITIONS OF OPTIONS.      10   

(a)

  Stock Option Agreement      10   

(b)

  Number of Shares      10   

(c)

  Exercise Price      10   

(d)

  Withholding Taxes      10   

(e)

  Exercisability and Term      10   

(f)

  Exercise of Options      10   

(g)

  Effect of Change in Control      11   

(h)

  No Rights as a Stockholder      11   

(i)

  Modification, Extension and Renewal of Options      11   

(j)

  Restrictions on Transfer of Shares      11   

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- ii -



--------------------------------------------------------------------------------

(k)

  Buyout Provisions      11   

SECTION 8.

  PAYMENT FOR SHARES.      11   

(a)

  General Rule      11   

(b)

  Surrender of Stock      11   

(c)

  Services Rendered      12   

(d)

  Cashless Exercise      12   

(e)

  Exercise/Pledge      12   

(f)

  Net Exercise      12   

(g)

  Promissory Note      12   

(h)

  Other Forms of Payment      12   

(i)

  Limitations under Applicable Law      12   

SECTION 9.

  STOCK APPRECIATION RIGHTS.      12   

(a)

  SAR Agreement      12   

(b)

  Number of Shares      12   

(c)

  Exercise Price      13   

(d)

  Exercisability and Term      13   

(e)

  Effect of Change in Control      13   

(f)

  Exercise of SARs      13   

(g)

  Modification or Assumption of SARs      13   

(h)

  Buyout Provisions      13   

SECTION 10.

  STOCK UNITS.      14   

(a)

  Stock Unit Agreement      14   

(b)

  Payment for Awards      14   

(c)

  Vesting Conditions      14   

(d)

  Voting and Dividend Rights      14   

(e)

  Form and Time of Settlement of Stock Units      14   

(f)

  Death of Recipient      14   

(g)

  Creditors’ Rights      15   

SECTION 11.

  CASH-BASED AWARDS      15   

SECTION 12.

  ADJUSTMENT OF SHARES.      15   

(a)

  Adjustments      15   

(b)

  Dissolution or Liquidation      15   

(c)

  Reorganizations      15   

(d)

  Reservation of Rights      16   

SECTION 13.

  DEFERRAL OF AWARDS.      17   

(a)

  Committee Powers      17   

(b)

  General Rules      17   

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- iii -



--------------------------------------------------------------------------------

SECTION 14.

  AWARDS UNDER OTHER PLANS.      17   

SECTION 15.

  PAYMENT OF DIRECTOR’S FEES IN SECURITIES.      17   

(a)

  Effective Date      17   

(b)

  Elections to Receive NSOs, SARs, Restricted Shares or Stock Units      17   

(c)

  Number and Terms of NSOs, SARs, Restricted Shares or Stock Units      18   

SECTION 16.

  LEGAL AND REGULATORY REQUIREMENTS.      18   

SECTION 17.

  TAXES.      18   

(a)

  General      18   

(b)

  Share Withholding      18   

(c)

  Section 409A.      18   

SECTION 18.

  OTHER PROVISIONS APPLICABLE TO AWARDS.      19   

(a)

  Transferability      19   

(b)

  Substitution and Assumption of Awards      19   

(c)

  Qualifying Performance Criteria      19   

SECTION 19.

  NO EMPLOYMENT RIGHTS.      21   

SECTION 20.

  DURATION AND AMENDMENTS.      21   

(a)

  Term of the Plan      21   

(b)

  Right to Amend or Terminate the Plan      21   

(c)

  Effect of Termination      21   

SECTION 21.

  EXECUTION.      22   

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- iv -



--------------------------------------------------------------------------------

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.

The Plan was adopted by the Board of Directors on July 20, 2012, and shall be
effective immediately prior to the time when the Company’s registration
statement on Form S-1 in respect of the initial offering of Stock to the public
(the “Registration Statement”) is declared effective by the Securities and
Exchange Commission (the “Effective Date”).1 The purpose of the Plan is to
promote the long-term success of the Company and the creation of stockholder
value by (a) encouraging Employees, Outside Directors and Consultants to focus
on critical long-range objectives, (b) encouraging the attraction and retention
of Employees, Outside Directors and Consultants with exceptional qualifications
and (c) linking Employees, Outside Directors and Consultants directly to
stockholder interests through increased stock ownership. The Plan seeks to
achieve this purpose by providing for Awards in the form of restricted shares,
stock units, options (which may constitute incentive stock options or
nonstatutory stock options) or stock appreciation rights.

SECTION 2. DEFINITIONS.

(a) “Affiliate” shall mean any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity.

(b) “Award” shall mean any award of an Option, a SAR, a Restricted Share or a
Stock Unit or a Cash-Based Award under the Plan.

(c) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

(d) “Cash-Based Award” shall mean an Award that entitles the Participant to
receive a cash-denominated payment.

(e) “Change in Control” shall mean the occurrence of any of the following
events:

 

  (i) A change in the composition of the Board of Directors occurs, as a result
of which fewer than one-half of the incumbent directors are directors who
either:

(A) Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

(B) Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original

 

1  The Share numbers referenced in the Plan have been adjusted for the forward
stock split approved by the Board of Directors on July 20, 2012.

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 1 -



--------------------------------------------------------------------------------

directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”);

provided, however, that for this purpose, the “original directors” and
“continuing directors” shall not include any individual whose initial assumption
of office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board of Directors; or

 

  (ii) Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company; or

 

  (iii) The consummation of a merger or consolidation of the Company or a
Subsidiary of the Company with or into another entity or any other corporate
reorganization, if persons who were not stockholders of the Company immediately
prior to such merger, consolidation or other reorganization own immediately
after such merger, consolidation or other reorganization 50% or more of the
voting power of the outstanding securities of each of (A) the Company (or its
successor) and (B) any direct or indirect parent corporation of the Company (or
its successor); or

 

  (iv) The sale, transfer or other disposition of all or substantially all of
the Company’s assets.

For purposes of subsection (e)(i) above, the term “look-back” date shall mean
the later of (1) the Effective Date or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.

For purposes of subsection (e)(ii)) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Stock.

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 2 -



--------------------------------------------------------------------------------

Any other provision of this Section 2(e) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
United States Securities and Exchange Commission for the initial or secondary
public offering of securities or debt of the Company to the public.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Committee” shall mean the Compensation Committee as designated by the Board
of Directors, which is authorized to administer the Plan, as described in
Section 3 hereof.

(h) “Company” shall mean Performant Financial Corporation, a Delaware
corporation.

(i) “Consultant” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor (not including service as a member of the Board of
Directors) or a member of the board of directors of a Parent or a Subsidiary, in
each case who is not an Employee.

(j) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent, a Subsidiary or an Affiliate.

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(l) “Exercise Price” shall mean, in the case of an Option, the amount for which
one Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR, shall
mean an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Share in determining the amount
payable upon exercise of such SAR.

(m) “Fair Market Value” with respect to a Share, shall mean the market price of
one Share, determined by the Committee as follows:

 

  (i) If the Stock was traded over-the-counter on the date in question, then the
Fair Market Value shall be equal to the last transaction price quoted for such
date by the OTC Bulletin Board or, if not so quoted, shall be equal to the mean
between the last reported representative bid and asked prices quoted for such
date by the principal automated inter-dealer quotation system on which the Stock
is quoted or, if the Stock is not quoted on any such system, by the Pink Quote
system;

 

  (ii) If the Stock was traded on any established stock exchange (such as the
New York Stock Exchange, The Nasdaq Global Market or The Nasdaq Global Select
Market) or national market system on the date in question, then the Fair Market
Value shall be equal to the closing price reported for such date by the
applicable exchange or system; and

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 3 -



--------------------------------------------------------------------------------

  (iii) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

(n) “ISO” shall mean an employee incentive stock option described in Section 422
of the Code.

(o) “Nonstatutory Option” or “NSO” shall mean an employee stock option that is
not an ISO.

(p) “Offeree” shall mean a person to whom the Committee has offered the right to
acquire Shares under the Plan (other than upon exercise of an Option).

(q) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

(r) “Optionee” shall mean a person who holds an Option or SAR.

(s) “Outside Director” shall mean a member of the Board of Directors who is not
a common-law employee of, or paid consultant to, the Company, a Parent or a
Subsidiary.

(t) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be a Parent commencing as of such date.

(u) “Participant” shall mean a person who holds an Award.

(v) “Performance Based Award” shall mean any Restricted Share Award, Stock Unit
Award or Cash-Based Award granted to a Participant that is intended to qualify
as “performance-based compensation” under Section 162(m) of the Code.

(w) “Plan” shall mean this 2012 Stock Incentive Plan of Performant Financial
Corporation, as amended from time to time.

(x) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

(y) “Restricted Share” shall mean a Share awarded under the Plan.

(z) “Restricted Share Agreement” shall mean the agreement between the Company
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Shares.

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 4 -



--------------------------------------------------------------------------------

(aa) “SAR” shall mean a stock appreciation right granted under the Plan.

(bb) “SAR Agreement” shall mean the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her SAR.

(cc) “Service” shall mean service as an Employee, Consultant or Outside
Director, subject to such further limitations as may be set forth in the Plan or
the applicable Award agreement. Service does not terminate when an Employee goes
on a bona fide leave of absence, that was approved by the Company in writing, if
the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, for purposes
of determining whether an Option is entitled to ISO status, an Employee’s
employment will be treated as terminating three months after such Employee went
on leave, unless such Employee’s right to return to active work is guaranteed by
law or by a contract. Service terminates in any event when the approved leave
ends, unless such Employee immediately returns to active work. The Company
determines which leaves of absence count toward Service, and when Service
terminates for all purposes under the Plan.

(dd) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 12 (if applicable).

(ee) “Stock” shall mean the Common Stock of the Company.

(ff) “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
such Option.

(gg)“Stock Unit” shall mean a bookkeeping entry representing the Company’s
obligation to deliver one Share (or distribute cash) on a future date in
accordance with the provisions of a Stock Unit Agreement.

(hh) “Stock Unit Agreement” shall mean the agreement between the Company and the
recipient of a Stock Unit which contains the terms, conditions and restrictions
pertaining to such Stock Unit.

(ii) “Subsidiary” shall mean any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50% of the total combined voting power of
all classes of outstanding stock of such corporation. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

(jj) “Total and Permanent Disability” shall mean any permanent and total
disability as defined by Section 22(e)(3) of the Code.

SECTION 3. ADMINISTRATION.

(a) Committee Composition. The Plan shall be administered by a Committee
appointed by the Board of Directors or by the Board of Directors acting as the
Committee. The Committee shall consist of two or more directors of the Company.
In addition, to the extent required by the Board of Directors, the composition
of the Committee shall satisfy (i) such requirements as the Securities and
Exchange Commission may establish for administrators acting

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 5 -



--------------------------------------------------------------------------------

under plans intended to qualify for exemption under Rule 16b-3 (or its
successor) under the Exchange Act; and (ii) such requirements as the Internal
Revenue Service may establish for outside directors acting under plans intended
to qualify for exemption under Section 162(m)(4)(C) of the Code.

(b) Committee for Non-Officer Grants. The Board of Directors may also appoint
one or more separate committees of the Board of Directors, each composed of one
or more directors of the Company who need not satisfy the requirements of
Section 3(a), who may administer the Plan with respect to Employees who are not
considered officers or directors of the Company under Section 16 of the Exchange
Act, may grant Awards under the Plan to such Employees and may determine all
terms of such grants. Within the limitations of the preceding sentence, any
reference in the Plan to the Committee shall include such committee or
committees appointed pursuant to the preceding sentence. To the extent permitted
by applicable laws, the Board of Directors may also authorize one or more
officers of the Company to designate Employees, other than officers under
Section 16 of the Exchange Act, to receive Awards and/or to determine the number
of such Awards to be received by such persons; provided, however, that the Board
of Directors shall specify the total number of Awards that such officers may so
award.

(c) Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chairman. The Committee may hold meetings at such
times and places as it shall determine. The acts of a majority of the Committee
members present at meetings at which a quorum exists, or acts reduced to or
approved in writing (including via email) by all Committee members, shall be
valid acts of the Committee.

(d) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

 

  (i) To interpret the Plan and to apply its provisions;

 

  (ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

 

  (iii) To adopt, amend or terminate sub-plans established for the purpose of
satisfying applicable foreign laws including qualifying for preferred tax
treatment under applicable foreign tax laws;

 

  (iv) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

  (v) To determine when Awards are to be granted under the Plan;

 

  (vi) To select the Offerees and Optionees;

 

  (vii) To determine the type of Award and the number of Shares or amount of
cash to be made subject to each Award;

 

  (viii)

To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price and Purchase Price, and the vesting or

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 6 -



--------------------------------------------------------------------------------

  duration of the Award (including accelerating the vesting of Awards, either at
the time of the Award or thereafter, without the consent of the Participant), to
determine whether an Option is to be classified as an ISO or as a Nonstatutory
Option, and to specify the provisions of the agreement relating to such Award;

 

  (ix) To amend any outstanding Award agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be materially impaired;

 

  (x) To prescribe the consideration for the grant of each Award or other right
under the Plan and to determine the sufficiency of such consideration;

 

  (xi) To determine the disposition of each Award or other right under the Plan
in the event of a Participant’s divorce or dissolution of marriage;

 

  (xii) To determine whether Awards under the Plan will be granted in
replacement of other grants under an incentive or other compensation plan of an
acquired business;

 

  (xiii) To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award agreement;

 

  (xiv) To establish or verify the extent of satisfaction of any performance
goals or other conditions applicable to the grant, issuance, exercisability,
vesting and/or ability to retain any Award; and

 

  (xv) To take any other actions deemed necessary or advisable for the
administration of the Plan.

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Awards under the Plan to
persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Participants and all persons deriving their rights from a Participant. No
member of the Committee shall be liable for any action that he has taken or has
failed to take in good faith with respect to the Plan or any Award under the
Plan.

(e) Amendment or Cancellation and Re-grant of Stock Awards. Notwithstanding any
contrary provision of the Plan, neither the Board of Directors nor any
Committee, nor their designees, shall have the authority to: (i) amend the terms
of outstanding Options or SARs to reduce the Exercise Price thereof, or
(ii) cancel outstanding Options or SARs with an Exercise Price above the current
Fair Market Value per Share in exchange for another Option, SAR or other Award,
unless the stockholders of the Company have previously approved such an action
or such action relates to an adjustment pursuant to Section 12.

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 7 -



--------------------------------------------------------------------------------

SECTION 4. ELIGIBILITY.

(a) General Rule. Only common-law employees of the Company, a Parent or a
Subsidiary shall be eligible for the grant of ISOs. Only Employees, Consultants
and Outside Directors shall be eligible for the grant of Restricted Shares,
Stock Units, Nonstatutory Options, SARs or Cash-Based Awards.

(b) Ten-Percent Stockholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, a
Parent or Subsidiary shall not be eligible for the grant of an ISO unless such
grant satisfies the requirements of Section 422(c)(5) of the Code.

(c) Attribution Rules. For purposes of Section 4(b) above, in determining stock
ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.

(d) Outstanding Stock. For purposes of Section 4(b) above, “outstanding stock”
shall include all stock actually issued and outstanding immediately after the
grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.

SECTION 5. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares authorized
for issuance as Awards under the Plan shall not exceed 4,300,000 (the “Absolute
Share Limit”). The number of Shares that may be delivered in the aggregate
pursuant to the exercise of ISOs granted under the Plan shall not exceed the
Absolute Share Limit plus, to the extent allowable under Section 422 of the Code
and the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to Section 5(c). The limitations
of this Section 5(a) shall be subject to adjustment pursuant to Section 12. The
number of Shares that are subject to Options or other Awards outstanding at any
time under the Plan shall not exceed the number of Shares which then remain
available for issuance under the Plan. The Company shall at all times reserve
and keep available sufficient Shares to satisfy the requirements of the Plan.

(b) Section 162(m) Award Limitation. Notwithstanding any contrary provisions of
the Plan, and subject to the provisions of Section 12, with respect to any
Option or SAR that is intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, no Participant may receive Options or SARs
under the Plan in any calendar year that relate to an aggregate of more than
2,000,000 Shares. To the extent required by Section 162(m) of the Code or the
regulations thereunder, in applying the foregoing limitation with respect to a
Participant, if any Option or SAR is canceled, the canceled Option or SAR shall
continue to count against the maximum number of Shares with respect to which
Options and SARs may be granted to the Participant. For this purpose, the
repricing of an Option or SAR shall be treated as the cancellation of the
existing Option or SAR and the grant of a new Option or SAR.

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 8 -



--------------------------------------------------------------------------------

(c) Additional Shares. If Restricted Shares or Shares issued upon the exercise
of Options are forfeited, then such Shares shall again become available for
Awards under the Plan. If Stock Units, Options or SARs are forfeited or
terminate for any reason before being exercised or settled, or an Award is
settled in cash without the delivery of Shares to the holder, then any Shares
subject to the Award shall again become available for Awards under the Plan.
Only the number of Shares (if any) actually issued in settlement of Awards (and
not forfeited) shall reduce the number available in Section 5(a) and the balance
shall again become available for Awards under the Plan. Any Shares withheld to
satisfy the grant or exercise price or tax withholding obligation pursuant to
any Award shall again become available for Awards under the Plan.
Notwithstanding the foregoing provisions of this Section 5(c), Shares that have
actually been issued shall not again become available for Awards under the Plan,
except for Shares that are forfeited and do not become vested.

SECTION 6. RESTRICTED SHARES.

(a) Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

(b) Payment for Awards. Restricted Shares may be sold or awarded under the Plan
for such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, full-recourse promissory notes, past
services and future services.

(c) Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Committee may determine, at
the time of granting Restricted Shares or thereafter, that all or part of such
Restricted Shares shall become vested in the event that a Change in Control
occurs with respect to the Company.

(d) Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

(e) Restrictions on Transfer of Shares. Restricted Shares shall be subject to
such rights of repurchase, rights of first refusal or other restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Restricted Stock Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 9 -



--------------------------------------------------------------------------------

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 12.

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than 100% of the Fair
Market Value of a Share on the date of grant, except as otherwise provided in
4(c), and the Exercise Price of an NSO shall not be less 100% of the Fair Market
Value of a Share on the date of grant. Notwithstanding the foregoing, Options
may be granted with an Exercise Price of less than 100% of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code. Subject to the foregoing in
this Section 7(c), the Exercise Price under any Option shall be determined by
the Committee in its sole discretion. The Exercise Price shall be payable in one
of the forms described in Section 8.

(d) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the disposition of Shares acquired by exercising an Option.

(e) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided that the
term of an ISO shall in no event exceed 10 years from the date of grant (five
years for ISOs granted to Employees described in Section 4(b)). A Stock Option
Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability, or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s Service. Options may be awarded in combination with SARs, and such an
Award may provide that the Options will not be exercisable unless the related
SARs are forfeited. Subject to the foregoing in this Section 7(e), the Committee
at its sole discretion shall determine when all or any installment of an Option
is to become exercisable and when an Option is to expire.

(f) Exercise of Options. Each Stock Option Agreement shall set forth the extent
to which the Optionee shall have the right to exercise the Option following
termination of the Optionee’s Service with the Company and its Subsidiaries, and
the right to exercise the Option of any executors or administrators of the
Optionee’s estate or any person who has acquired such

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 10 -



--------------------------------------------------------------------------------

Option(s) directly from the Optionee by bequest or inheritance. Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.

(g) Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option in the event that a Change
in Control occurs with respect to the Company.

(h) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
Option until the date of the issuance of a stock certificate for such Shares. No
adjustments shall be made, except as provided in Section 12.

(i) Modification, Extension and Renewal of Options. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding options or may
accept the cancellation of outstanding options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different Exercise Price, or in return for the grant of a different Award for
the same or a different number of Shares. The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, materially
impair his or her rights or obligations under such Option.

(j)Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

(k)Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

SECTION 8. PAYMENT FOR SHARES.

(a) General Rule. The entire Exercise Price or Purchase Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as provided in Section 8(b)
through Section 8(g) below.

(b) Surrender of Stock. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by surrendering, or attesting to the
ownership of, Shares which have already been owned by the Optionee or his
representative. Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 11 -



--------------------------------------------------------------------------------

(c) Services Rendered. At the discretion of the Committee, Shares may be awarded
under the Plan in consideration of services rendered to the Company or a
Subsidiary. If Shares are awarded without the payment of a Purchase Price in
cash, the Committee shall make a determination (at the time of the Award) of the
value of the services rendered by the Offeree and the sufficiency of the
consideration to meet the requirements of Section 6(b).

(d) Cashless Exercise. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

(e) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker or lender to
pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.

(f) Net Exercise. To the extent that a Stock Option Agreement so provides, by a
“net exercise” arrangement pursuant to which the number of Shares issuable upon
exercise of the Option shall be reduced by the largest whole number of Shares
having an aggregate Fair Market Value that does not exceed the aggregate
exercise price (plus tax withholdings, if applicable) and any remaining balance
of the aggregate exercise price (and/or applicable tax withholdings) not
satisfied by such reduction in the number of whole Shares to be issued shall be
paid by the Optionee in cash other form of payment permitted under the Stock
Option Agreement.

(g) Promissory Note. To the extent that a Stock Option Agreement or Restricted
Stock Agreement so provides, payment may be made all or in part by delivering
(on a form prescribed by the Company) a full-recourse promissory note.

(h) Other Forms of Payment. To the extent that a Stock Option Agreement or
Restricted Stock Agreement so provides, payment may be made in any other form
that is consistent with applicable laws, regulations and rules.

(i) Limitations under Applicable Law. Notwithstanding anything herein or in a
Stock Option Agreement or Restricted Stock Agreement to the contrary, payment
may not be made in any form that is unlawful, as determined by the Committee in
its sole discretion.

SECTION 9. STOCK APPRECIATION RIGHTS.

(a) SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical.

(b) Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 12.

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 12 -



--------------------------------------------------------------------------------

(c) Exercise Price. Each SAR Agreement shall specify the Exercise Price. The
Exercise Price of a SAR shall not be less than 100% of the Fair Market Value of
a Share on the date of grant. Notwithstanding the foregoing, SARs may be granted
with an Exercise Price of less than 100% of the Fair Market Value per Share on
the date of grant pursuant to a transaction described in, and in a manner
consistent with, Section 424(a) of the Code. Subject to the foregoing in this
Section 9(c), the Exercise Price under any SAR shall be determined by the
Committee in its sole discretion.

(d) Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. A SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s service. SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. A SAR may be included
in an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter. A SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.

(e) Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company.

(f) Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person having
the right to exercise the SAR after his or her death) shall receive from the
Company (a) Shares, (b) cash or (c) a combination of Shares and cash, as the
Committee shall determine. The amount of cash and/or the Fair Market Value of
Shares received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the Shares
subject to the SARs exceeds the Exercise Price.

(g) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price, or in return for the
grant of a different Award for the same or a different number of Shares. The
foregoing notwithstanding, no modification of a SAR shall, without the consent
of the holder, materially impair his or her rights or obligations under such
SAR.

(h) Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents a SAR previously granted, or (b) authorize
an Optionee to elect to cash out a SAR previously granted, in either case at
such time and based upon such terms and conditions as the Committee shall
establish.

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 13 -



--------------------------------------------------------------------------------

SECTION 10. STOCK UNITS.

(a) Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical.

(b) Payment for Awards. Stock Units may be awarded under the Plan for such
consideration as the Committee may determine. Cash payment need not be required.

(c) Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. The Committee may determine, at the
time of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Change in Control occurs with respect to
the Company.

(d) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions (including
without limitation, any forfeiture conditions) as the Stock Units to which they
attach.

(e) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee. The actual number of Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Shares over a series of trading days. A Stock Unit
Agreement may provide that vested Stock Units may be settled in a lump sum or in
installments. A Stock Unit Agreement may provide that the distribution may occur
or commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date, subject to
compliance with Section 409A. The amount of a deferred distribution may be
increased by an interest factor or by dividend equivalents. Until an Award of
Stock Units is settled, the number of such Stock Units shall be subject to
adjustment pursuant to Section 12.

(f) Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 14 -



--------------------------------------------------------------------------------

no beneficiary was designated or if no designated beneficiary survives the Award
recipient, then any Stock Units Award that becomes payable after the recipient’s
death shall be distributed to the recipient’s estate.

(g) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

SECTION 11. CASH-BASED AWARDS

The Committee may, in its sole discretion, grant Cash-Based Awards to any
Participant in such number or amount and upon such terms, and subject to such
conditions, as the Committee shall determine at the time of grant and specify in
an applicable Award agreement. The Committee shall determine the maximum
duration of the Cash-Based Award, the amount of cash which may be payable
pursuant to the Cash-Based Award, the conditions upon which the Cash-Based Award
shall become vested or payable, and such other provisions as the Committee shall
determine. Each Cash-Based Award shall specify a cash-denominated payment
amount, formula or payment ranges as determined by the Committee. Payment, if
any, with respect to a Cash-Based Award shall be made in accordance with the
terms of the Award and may be made in cash or in shares of Stock, as the
Committee determines.

SECTION 12. ADJUSTMENT OF SHARES.

(a) Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
appropriate and equitable adjustments in:

 

  (i) The number of Shares available for future Awards under Section 5;

 

  (ii) The limitations set forth in Sections 5(a) and (b) and Section 18;

 

  (iii) The number of Shares covered by each outstanding Award; and

 

  (iv) The Exercise Price under each outstanding Award.

(b) Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

(c) Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Subject to compliance with Section 409A of the Code,
such agreement shall provide for:

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 15 -



--------------------------------------------------------------------------------

  (i) The continuation of the outstanding Awards by the Company, if the Company
is a surviving corporation;

 

  (ii) The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;

 

  (iii) The substitution by the surviving corporation or its parent or
subsidiary of its own awards for the outstanding Awards;

 

  (iv) Immediate vesting, exercisability and settlement of outstanding Awards
followed by the cancellation of such Awards upon or immediately prior to the
effectiveness of such transaction; or

 

  (v) Settlement of the intrinsic value of the outstanding Awards (whether or
not then vested or exercisable) in cash or cash equivalents or equity (including
cash or equity subject to deferred vesting and delivery consistent with the
vesting restrictions applicable to such Awards or the underlying Shares)
followed by the cancellation of such Awards (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment); in each case without the
Participant’s consent. Any acceleration of payment of an amount that is subject
to section 409A of the Code will be delayed, if necessary, until the earliest
time that such payment would be permissible under Section 409A without
triggering any additional taxes applicable under Section 409A.

The Company will have no obligation to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, similarly.

(d) Reservation of Rights. Except as provided in this Section 12, a Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or any other increase or
decrease in the number of shares of stock of any class. Any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or Exercise Price of Shares subject to an
Award. The grant of an Award pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets. In the event of any change affecting the Shares or the
Exercise Price of Shares subject to an Award, including a merger or other
reorganization, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of up to thirty (30) days prior to the occurrence of such event.

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 16 -



--------------------------------------------------------------------------------

SECTION 13. DEFERRAL OF AWARDS.

(a) Committee Powers. Subject to compliance with Section 409A of the Code, the
Committee (in its sole discretion) may permit or require a Participant to:

 

  (i) Have cash that otherwise would be paid to such Participant as a result of
the exercise of a SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books;

 

  (ii) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR converted into an equal number of
Stock Units; or

 

  (iii) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR or the settlement of Stock Units
converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books. Such
amounts shall be determined by reference to the Fair Market Value of such Shares
as of the date when they otherwise would have been delivered to such
Participant.

(b) General Rules. A deferred compensation account established under this
Section 13 may be credited with interest or other forms of investment return, as
determined by the Committee. A Participant for whom such an account is
established shall have no rights other than those of a general creditor of the
Company. Such an account shall represent an unfunded and unsecured obligation of
the Company and shall be subject to the terms and conditions of the applicable
agreement between such Participant and the Company. If the deferral or
conversion of Awards is permitted or required, the Committee (in its sole
discretion) may establish rules, procedures and forms pertaining to such Awards,
including (without limitation) the settlement of deferred compensation accounts
established under this Section 13.

SECTION 14. AWARDS UNDER OTHER PLANS.

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.

SECTION 15. PAYMENT OF DIRECTOR’S FEES IN SECURITIES.

(a) Effective Date. No provision of this Section 15 shall be effective unless
and until the Board of Directors has determined to implement such provision.

(b) Elections to Receive NSOs, SARs, Restricted Shares or Stock Units. To the
extent permitted by the Board of Directors, an Outside Director may elect to
receive his or her annual retainer payments and/or meeting fees from the Company
in the form of cash, NSOs, SARs, Restricted Shares or Stock Units, or a
combination thereof, as determined by the Board of

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 17 -



--------------------------------------------------------------------------------

Directors. Alternatively, the Board of Directors may mandate payment in any of
such alternative forms. Such NSOs, SARs, Restricted Shares and Stock Units shall
be issued under the Plan. An election under this Section 15 shall be filed with
the Company on the prescribed form.

(c) Number and Terms of NSOs, SARs, Restricted Shares or Stock Units. If
permitted or mandated by the Board of Directors, the number of NSOs, SARs,
Restricted Shares or Stock Units to be granted to Outside Directors in lieu of
annual retainers and meeting fees that would otherwise be paid in cash shall be
calculated in a manner determined by the Board of Directors. The terms of such
NSOs, SARs, Restricted Shares or Stock Units shall also be determined by the
Board of Directors.

SECTION 16. LEGAL AND REGULATORY REQUIREMENTS.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable. The Company shall not be liable to a Participant or
other persons as to: (a) the non-issuance or sale of Shares as to which the
Company has not obtained from any regulatory body having jurisdiction the
authority deemed by the Company’s counsel to be necessary to the lawful issuance
and sale of any Shares under the Plan; and (b) any tax consequences expected,
but not realized, by any Participant or other person due to the receipt,
exercise or settlement of any Award granted under the Plan.

SECTION 17. TAXES.

(a) General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.

(b) Share Withholding. The Committee may permit a Participant to satisfy all or
part of his or her withholding or income tax obligations by having the Company
withhold all or a portion of any Shares that otherwise would be issued to him or
her or by surrendering all or a portion of any Shares that he or she previously
acquired. Such Shares shall be valued at their Fair Market Value on the date
when taxes otherwise would be withheld in cash. In no event may a Participant
have Shares withheld that would otherwise be issued to him or her in excess of
the number necessary to satisfy the minimum legally required tax withholding.

(c) Section 409A.

Each Award that provides for “nonqualified deferred compensation” within the
meaning of Section 409A of the Code shall be subject to such additional rules
and requirements as specified by the Committee from time to time in order to
comply with Section 409A. If any amount under such an Award is payable upon a
“separation from service” (within the meaning of

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 18 -



--------------------------------------------------------------------------------

Section 409A) to a Participant who is then considered a “specified employee”
(within the meaning of Section 409A), then no such payment shall be made prior
to the date that is the earlier of (i) six months and one day after the
Participant’s separation from service, or (ii) the Participant’s death, but only
to the extent such delay is necessary to prevent such payment from being subject
to interest, penalties and/or additional tax imposed pursuant to Section 409A.
In addition, the settlement of any such Award may not be accelerated except to
the extent permitted by Section 409A.

SECTION 18. OTHER PROVISIONS APPLICABLE TO AWARDS.

(a) Transferability. Unless the agreement evidencing an Award (or an amendment
thereto authorized by the Committee) expressly provides otherwise, no Award
granted under this Plan, nor any interest in such Award, may be sold, assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner
(prior to the vesting and lapse of any and all restrictions applicable to Shares
issued under such Award), other than by will or the laws of descent and
distribution; provided, however, that an ISO may be transferred or assigned only
to the extent consistent with Section 422 of the Code. Any purported assignment,
transfer or encumbrance in violation of this Section 18(a) shall be void and
unenforceable against the Company.

(b) Substitution and Assumption of Awards. The Committee may make Awards under
the Plan by assumption, substitution or replacement of stock options, stock
appreciation rights, stock units or similar awards granted by another entity
(including a Parent or Subsidiary), if such assumption, substitution or
replacement is in connection with an asset acquisition, stock acquisition,
merger, consolidation or similar transaction involving the Company (and/or its
Parent or Subsidiary) and such other entity (and/or its affiliate).
Notwithstanding any provision of the Plan (other than the maximum number of
Shares that may be issued under the Plan), the terms of such assumed,
substituted or replaced Awards shall be as the Committee, in its discretion,
determines is appropriate.

(c) Qualifying Performance Criteria. The number of Shares or other benefits
granted, issued, retainable and/or vested under an Award may be made subject to
the attainment of performance goals. The Committee may utilize any performance
criteria selected by it in its sole discretion to establish performance goals;
provided, however, that in the case of any Performance Based Award, the
following conditions shall apply:

(i) The amount potentially available under an Award shall be subject to the
attainment of pre-established, objective performance goals relating to a
specified period of service based on one or more of the following performance
criteria: (a) cash flow, (b) earnings per share, (c) earnings before interest,
taxes and amortization, (d) return on equity, (e) total stockholder return,
(f) share price performance, (g) return on capital, (h) return on assets or net
assets, (i) revenue, (j) income or net income, (k) operating income or net
operating income, (l) operating profit or net operating profit, (m) operating
margin or profit margin, (n) return on operating revenue, (o) return on invested
capital, (p) market segment shares, (q) costs, (r) expenses, (s) regulatory body
approval for commercialization of a product, or (t) implementation or completion
of critical projects (“Qualifying Performance Criteria”), any of which may be
measured either individually,

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 19 -



--------------------------------------------------------------------------------

alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group or index, in each case as
specified by the Committee in the Award;

(ii) Unless specified otherwise by the Committee at the time the performance
goals are established or otherwise within the time prescribed by Section 162(m)
of the Code, the Committee shall appropriately adjust the method of evaluating
performance under a Qualifying Performance Criteria for a performance period as
follows: (i) to exclude asset write-downs, (ii) to exclude litigation or claim
judgments or settlements, (iii) to exclude the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) to exclude accruals for reorganization and restructuring programs,
(v) to exclude any extraordinary nonrecurring items as determined under
generally accepted accounting principles and/or described in managements’
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year, (vi) to exclude the dilutive effects of acquisitions or joint ventures,
(vii) to assume that any business divested by the Company achieved performance
objectives at targeted levels during the balance of a performance period
following such divestiture, (viii) to exclude the effect of any change in the
outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends, (ix) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; and (x) to exclude costs
incurred in connection with potential acquisitions or divestitures that are
required to be expensed under generally accepted accounting principles, in each
case in compliance with Section 162(m);

(iii) The Committee shall establish the applicable performance goals in writing
and an objective method for determining the Award earned by a Participant if the
goals are attained, while the outcome is substantially uncertain and not later
than the 90th day of the performance period (but in no event after 25% of the
period of service with respect to which the performance goals relate has
elapsed), and shall determine and certify in writing, for each Participant, the
extent to which the performance goals have been met prior to payment or vesting
of the Award;

(iv) The Committee may not in any event increase the amount of compensation
payable under the Plan upon the attainment of the pre-established performance
goals to a Participant who is a “covered employee” within the meaning of
Section 162(m) of the Code; and

(v) The maximum aggregate number of Shares that may be subject to Performance
Based Awards granted to a Participant in any calendar year is 2,000,000 Shares
(subject to adjustment under Section 12), and the maximum aggregate amount of

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 20 -



--------------------------------------------------------------------------------

cash that may be payable to a Participant under Performance Based Awards granted
to a Participant in any calendar year that are Cash-Based Awards is $10,000,000.

SECTION 19. NO EMPLOYMENT RIGHTS.

No provision of the Plan, nor any Award granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee or Consultant. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

SECTION 20. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on July 19, 2022, and may be terminated on any earlier date
pursuant to subsection (b) below.

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend or
terminate the Plan at any time and from time to time. Rights and obligations
under any Award granted before amendment of the Plan shall not be materially
impaired by such amendment, except with consent of the Participant. An amendment
of the Plan shall be subject to the approval of the Company’s stockholders only
to the extent required by applicable laws, regulations or rules.

(c) Effect of Termination. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan shall not affect Awards
previously granted under the Plan.

[Remainder of this page intentionally left blank]

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 21 -



--------------------------------------------------------------------------------

SECTION 21. EXECUTION.

To record the adoption of the Plan by the Board of Directors, the Company has
caused its authorized officer to execute the same.

 

  Performant Financial Corporation   By  

/s/ Hakan L. Orvell

  Name  

Hakan L. Orvell

  Title  

Chief Financial Officer

 

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

 

- 22 -



--------------------------------------------------------------------------------

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted the following Stock Units representing Common Stock of
Performant Financial Corporation (the “Company”) under the Company’s 2012 Stock
Incentive Plan (the “Plan”).

 

Name of Participant:

  

Total Number of Stock Units Granted:

  

Date of Grant:

                                ,             

Vesting Commencement Date:

                                ,             

Vesting Schedule:

   [The Stock Units subject to this Award vest when you complete each [12
months] of continuous Service as an Employee or a Consultant from the Vesting
Commencement Date.] [Sample language – actual vesting to be inserted.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Stock Units are granted under and governed by
the term and conditions of the Plan and the Stock Unit Agreement (the
“Agreement”), both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF PARTICIPANT]   

PERFORMANT FINANCIAL

CORPORATION

                                                                      
                                                                
By:                                                                     
                                                                              
                                         
                                                                
Its:                                                                     
                                                   Print Name   

 

PERFORMANT FINANCIAL CORPORATION

NOTICE OF STOCK UNIT AWARD

 

- 1 -



--------------------------------------------------------------------------------

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Payment for Stock
Units    No cash payment is required for the Stock Units you receive. You are
receiving the Stock Units in consideration for Services rendered by you. Vesting
  

The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award.

 

No additional Stock Units vest after your Service as an Employee or a Consultant
has terminated for any reason.

Forfeiture   

If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.

 

This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

Leaves of Absence   

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.

Nature of Stock
Units    Your Stock Units are mere bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue Shares on

 

PERFORMANT FINANCIAL CORPORATION

STOCK UNIT AGREEMENT

 

- 1 -



--------------------------------------------------------------------------------

   a future date. As a holder of Stock Units, you have no rights other than the
rights of a general creditor of the Company. No Voting Rights or
Dividends; Dividend
Equivalents   

Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a shareholder of the Company unless and
until your Stock Units are settled by issuing Shares. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your Shares are issued, except as described in the Plan.

 

Notwithstanding the foregoing, dividend equivalents shall be paid or credited on
Stock Units (other than Stock Units that, at the relevant record date,
previously have been settled or forfeited) as follows, except that the Committee
may specify an alternative treatment from that specified in (i), (ii), or (iii)
below for any dividend or distribution:

 

(i) Cash Dividends

 

If the Company declares and pays a dividend or distribution on the Shares in the
form of cash, then you will be credited, as of the payment date for such
dividend or distribution, an amount equal to the number of Stock Units credited
to you as of the record date for such dividend or distribution multiplied by the
amount that would have been paid as a dividend or distribution on each
outstanding Share at such payment date. Any amounts credited under this
paragraph (i) shall be subject to the restrictions and conditions that apply to
the Stock Unit with respect to which the amounts are credited and will be
payable when the underlying Stock Unit becomes payable. At the time the
underlying Stock Unit becomes payable, the Company has the discretion to pay any
accrued dividend equivalents either in cash or in Shares. If the underlying
Stock Unit does not vest or is forfeited, any amounts credited under this
paragraph (i) with respect to the underlying Stock Unit will also fail to vest
and be forfeited.

 

(ii) Non-Share Dividends

 

If the Company declares and pays a dividend or distribution on Shares in the
form of property other than Shares, then a number of additional Stock Units
shall be credited to you as of the payment date for such dividend or
distribution equal to the number of Stock Units credited to you as of the record
date for such dividend or distribution multiplied by the fair market value of
such property actually paid as a dividend or distribution on each outstanding
Share at such payment date, divided by the Fair Market Value of a Share at such
payment date. Any Stock Units credited to you under this

 

PERFORMANT FINANCIAL CORPORATION

STOCK UNIT AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

  

paragraph (ii) shall be subject to the restrictions and conditions that apply to
the Stock Unit with respect to which the Stock Units are credited and will be
payable when the underlying Stock Unit becomes payable. If the underlying Stock
Unit does not vest or is forfeited, any Stock Units credited under this
paragraph (ii) with respect to the underlying Stock Unit will also fail to vest
and be forfeited.

 

(iii) Stock Dividends and Splits

 

If the Company declares and pays a dividend or distribution on Shares in the
form of additional Shares, or there occurs a forward split of Stock, then a
number of additional Stock Units shall be credited to you as of the payment date
for such dividend or distribution or forward split equal to the number of Stock
Units credited to you as of the record date for such dividend or distribution or
split multiplied by the number of additional Shares actually paid as a dividend
or distribution or issued in such split in respect of each outstanding Share.
Any Stock Units credited to you under this paragraph (iii) shall be subject to
the restrictions and conditions that apply to the Stock Unit with respect to
which the Stock Units are credited and will be payable when the underlying Stock
Unit becomes payable. If the underlying Stock Unit does not vest or is
forfeited, any Stock Units credited under this paragraph (iii) with respect to
the underlying Stock Unit will also fail to vest and be forfeited.

Stock Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any Stock Units. For instance, you may not use your Stock Units as
security for a loan. If you attempt to do any of these things, your Stock Units
will immediately become invalid. Settlement of Stock
Units   

Each of your vested Stock Units will be settled when it vests; provided,
however, that settlement of each Stock Unit will be deferred to the first
permissible trading day for the Shares, if later than the applicable vesting
date, but in no event later than December 31 of the calendar year in which the
applicable vesting date occurs.

 

For purposes of this Agreement, “permissible trading day” means a day that
satisfies all of the following requirements: (a) the exchange on which the
Shares are traded is open for trading on that day; (b) you are permitted to sell
Shares on that day without incurring liability under section 16(b) of the
Exchange Act, (c) either (i) you are not in possession of material non-public
information that would make it illegal for you to sell Shares on that day under
Rule 10b-5 under the Exchange Act or (ii) Rule 10b5-1 under the Exchange Act
would apply to the sale; (d) you are permitted to sell Shares on that

 

PERFORMANT FINANCIAL CORPORATION

STOCK UNIT AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------

  

day under such written insider trading policy as may have been adopted by the
Company; and (e) you are not prohibited from selling Shares on that day by a
written agreement between you and the Company or a third party.

 

At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation.

Withholding Taxes and
Stock Withholding   

Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
settlement of the Stock Units, the subsequent sale of Shares acquired pursuant
to such settlement and the receipt of any dividends; and (2) do not commit to
structure the terms of the Award or any aspect of the Stock Units to reduce or
eliminate your liability for Tax-Related Items.

 

Prior to the settlement of your Stock Units, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your Stock Units are settled, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum statutory withholding amount,
(b) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization), or (c) any other
arrangement approved by the Company. The Fair Market Value of these Shares,
determined as of the effective date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the

 

PERFORMANT FINANCIAL CORPORATION

STOCK UNIT AGREEMENT

 

- 4 -



--------------------------------------------------------------------------------

   withholding taxes. Finally, you shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. The Company
may refuse to deliver the Shares if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section, and your
rights to the Shares shall be forfeited if you do not comply with such
obligations on or before December 31 of the calendar year in which the
applicable vesting date for the Stock Units occurs. Restrictions on Resale   
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
No Retention Rights    Neither your Award nor this Agreement gives you the right
to be employed or retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause. Adjustments    The number of Stock
Units covered by this Award shall be subject to adjustment in the event of a
stock split, a stock dividend or a similar change in Company Shares, and in
other circumstances, as set forth in the Plan. Successors and Assigns    Except
as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns. Notice    Any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given upon
the earliest of personal delivery, receipt or the third full day following
mailing with postage and fees prepaid, addressed to the other party hereto at
the address last known in the Company’s records or at such other address as such
party may designate by ten (10) days’ advance written notice to the other party
hereto. Applicable Law    This Agreement will be interpreted and enforced under
the laws of the State of California (without regard to their choice-of-law
provisions).

 

PERFORMANT FINANCIAL CORPORATION

STOCK UNIT AGREEMENT

 

- 5 -



--------------------------------------------------------------------------------

Miscellaneous   

You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your Award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of Shares subject
to the awards, and the vesting schedule, will be at the sole discretion of the
Company.

 

The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

 

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all awards or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere.

 

PERFORMANT FINANCIAL CORPORATION

STOCK UNIT AGREEMENT

 

- 6 -



--------------------------------------------------------------------------------

   You authorize such recipients to receive, possess, use, retain and transfer
Data, in electronic or other form, for the purpose of administering your
participation in the Plan, including a transfer to any broker or other third
party with whom you elect to deposit Shares acquired under the Plan of such Data
as may be required for the administration of the Plan and/or the subsequent
holding of Shares on your behalf. You may, at any time, view the Data, require
any necessary modifications of Data or withdraw the consents set forth in this
subsection by contacting the Human Resources Department of the Company in
writing. The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in this Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Award. Any prior
agreements, commitments or negotiations concerning this Award are superseded.
This Agreement may be amended by the Committee without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

PERFORMANT FINANCIAL CORPORATION

STOCK UNIT AGREEMENT

 

- 7 -



--------------------------------------------------------------------------------

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of
Performant Financial Corporation (the “Company”) under the Company’s 2012 Stock
Incentive Plan (the “Plan”):

 

Name of Optionee:    [Name of Optionee] Total Number of Option Shares Granted:
   [Total Number of Shares] Type of Option:    ¨ Incentive Stock Option    ¨
Nonstatutory Stock Option Exercise Price Per Share:    $             Grant Date:
   [Date of Grant] Vesting Commencement Date:    [Vesting Commencement Date]
Vesting Schedule:    [This Option becomes exercisable with respect to the first
1/4th of the Shares subject to this Option when you complete 12 months of
continuous Service as an Employee or a Consultant from the Vesting Commencement
Date. Thereafter, this Option becomes exercisable with respect to an additional
1/48th of the Shares subject to this Option when you complete each additional
month of such Service.] [Vesting TBD by Bd or comm.] Expiration Date:   
[Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

OPTIONEE:            PERFORMANT FINANCIAL CORPORATION

                                                                  
                                                                 

           By:                                                             
                                               

Optionee’s Signature

  

                                                                  
                                                                 

           Title:                                                             
                                            

Optionee’s Printed Name

  

 

PERFORMANT FINANCIAL CORPORATION

NOTICE OF STOCK OPTION GRANT

 

- 1 -



--------------------------------------------------------------------------------

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional Shares after your Service as an
Employee or a Consultant has terminated for any reason. Term    This Option
expires in any event at the close of business at Company headquarters on the day
before the 10th anniversary of the Grant Date, as shown on the Notice of Stock
Option Grant (fifth anniversary for a more than 10% shareholder as provided
under the Plan if this is an incentive stock option). This Option may expire
earlier if your Service terminates, as described below. Regular
Termination    If your Service terminates for any reason except death or “Total
and Permanent Disability” (as defined in the Plan), then this Option will expire
at the close of business at Company headquarters on the date three (3) months
after the date your Service terminates (or, if earlier, the Expiration Date).
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons. Death    If your Service terminates because of death, then this Option
will expire at the close of business at Company headquarters on the date 12
months after the date your Service terminates (or, if earlier, the Expiration
Date). During that period of up to 12 months, your estate or heirs may exercise
the Option. Disability    If your Service terminates because of your Total and
Permanent Disability, then this Option will expire at the close of business at
Company headquarters on the date 12 months after the date your Service
terminates (or, if earlier, the Expiration Date).

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 1 -



--------------------------------------------------------------------------------

Leaves of Absence    For purposes of this Option, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Stock Option Grant may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Stock Option Grant may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Restrictions
on
Exercise    The Company will not permit you to exercise this Option if the
issuance of Shares at that time would violate any law or regulation. The
inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and sale
of the Company stock pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Company stock as to
which such approval shall not have been obtained. Notice of Exercise    When you
wish to exercise this Option you must provide a notice of exercise form in
accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so. Form of
Payment    When you submit your notice of exercise, you must include payment of
the Option exercise price for the Shares you are purchasing. Payment may be made
in the following form(s):   

•   Your personal check, a cashier’s check or a money order.

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

  

•   Certificates for Shares that you own, along with any forms needed to effect
a transfer of those Shares to the Company. The value of the Shares, determined
as of the effective date of the Option exercise, will be applied to the Option
exercise price. Instead of surrendering Shares, you may attest to the ownership
of those Shares on a form provided by the Company and have the same number of
Shares subtracted from the Shares issued to you upon exercise of the Option.
However, you may not surrender or attest to the ownership of Shares in payment
of the exercise price if your action would cause the Company to recognize a
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes.

  

•   By delivery on a form approved by the Company of an irrevocable direction to
a securities broker approved by the Company to sell all or part of the Shares
that are issued to you when you exercise this Option and to deliver to the
Company from the sale proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The balance of the sale proceeds, if any, will
be delivered to you. The directions must be given by providing a notice of
exercise form approved by the Company.

  

•   By delivery on a form approved by the Company of an irrevocable direction to
a securities broker or lender approved by the Company to pledge Shares that are
issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.

  

•   If permitted by the Committee, by a “net exercise” arrangement pursuant to
which the number of Shares issuable upon exercise of the Option shall be reduced
by the largest whole number of Shares having an aggregate Fair Market Value that
does not exceed the aggregate exercise price (plus tax withholdings, if
applicable) and any remaining balance of the aggregate exercise price (and/or
applicable tax withholdings) not satisfied by such reduction in the number of
whole Shares to be issued shall be paid by you in cash other form of payment
permitted under this Option. The directions must be given by providing a notice
of exercise form approved by the Company.

  

•   Any other form permitted by the Committee in its sole discretion.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion. Withholding
Taxes and Stock
Withholding    Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------

  

that the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for Tax-Related
Items.

 

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (c) any other arrangement
approved by the Company. The Fair Market Value of these Shares, determined as of
the effective date of the Option exercise, will be applied as a credit against
the withholding taxes. Finally, you shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the Shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section.

Restrictions on
Resale    You agree not to sell any Shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. Transfer of Option    In general, only you can exercise this Option
prior to your death. You may not sell, transfer, assign, pledge or otherwise
dispose of this Option, other than as designated by you by will or by the laws
of descent and distribution, except as provided below. For instance, you may not
use this Option as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may in any event
dispose of this Option in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 4 -



--------------------------------------------------------------------------------

   from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.    However, if this
Option is designated as a nonstatutory stock option in the Notice of Stock
Option Grant, then the Committee may, in its sole discretion, allow you to
transfer this Option as a gift to one or more family members. For purposes of
this Agreement, “family member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships), any individual sharing your
household (other than a tenant or employee), a trust in which one or more of
these individuals have more than 50% of the beneficial interest, a foundation in
which you or one or more of these persons control the management of assets, and
any entity in which you or one or more of these persons own more than 50% of the
voting interest.    In addition, if this Option is designated as a nonstatutory
stock option in the Notice of Stock Option Grant, then the Committee may, in its
sole discretion, allow you to transfer this option to your spouse or former
spouse pursuant to a domestic relations order in settlement of marital property
rights.    The Committee will allow you to transfer this Option only if both you
and the transferee(s) execute the forms prescribed by the Committee, which
include the consent of the transferee(s) to be bound by this Agreement.
Retention Rights    Neither your Option nor this Agreement gives you the right
to be employed or retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause. Shareholder
Rights    Your Options carry neither voting rights nor rights to dividends. You,
or your estate or heirs, have no rights as a shareholder of the Company unless
and until you have exercised this Option by giving the required notice to the
Company and paying the exercise price. No adjustments will be made for dividends
or other rights if the applicable record date occurs before you exercise this
Option, except as described in the Plan. Adjustments    The number of Shares
covered by this Option and the exercise price per Share shall be subject to
adjustment in the event of a stock split, a stock dividend or a similar change
in Company Shares, and in other circumstances, as set forth in the Plan.
Successors and
Assigns    Except as otherwise provided in the Plan or this Agreement, every
term of this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legatees, legal representatives,
successors, transferees and assigns. Notice    Any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon the earliest of personal

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 5 -



--------------------------------------------------------------------------------

   delivery, receipt or the third full day following mailing with postage and
fees prepaid, addressed to the other party hereto at the address last known in
the Company’s records or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party hereto. Applicable Law
   This Agreement will be interpreted and enforced under the laws of the State
of California (without regard to their choice-of-law provisions). Miscellaneous
  

You understand and acknowledge that (i) the Plan is entirely discretionary, (ii)
the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of an option does not in any way
create any contractual or other right to receive additional grants of options
(or benefits in lieu of options) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when options will be granted, the number of Shares
offered, the exercise price and the vesting schedule, will be at the sole
discretion of the Company.

 

The value of this Option shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

 

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all options or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 6 -



--------------------------------------------------------------------------------

   the Company in the implementation, administration and management of the Plan.
You understand and acknowledge that the recipients of Data may be located in the
United States or elsewhere. You authorize such recipients to receive, possess,
use, retain and transfer Data, in electronic or other form, for the purpose of
administering your participation in the Plan, including a transfer to any broker
or other third party with whom you elect to deposit Shares acquired under the
Plan of such Data as may be required for the administration of the Plan and/or
the subsequent holding of Shares on your behalf. You may, at any time, view the
Data, require any necessary modifications of Data or withdraw the consents set
forth in this subsection by contacting the Human Resources Department of the
Company in writing. The Plan and
Other Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
This Agreement may be amended by the Committee without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 7 -



--------------------------------------------------------------------------------

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

NOTICE OF CASH EXERCISE OF STOCK OPTION

 

OPTIONEE INFORMATION:

Name:

  

 

       Social Security Number:   

 

Address:

  

 

       Employee Number:   

 

OPTION INFORMATION:

     

Date of Grant:

               , 200                   Type of Stock Option:

Exercise Price per Share: $            

           ¨      Nonstatutory (NSO) Total number of Shares of PERFORMANT
FINANCIAL CORPORATION (the “Company”) covered by option:                        
        ¨      Incentive (ISO)

Number of Shares of the Company for which option is being exercised
now:          (“Purchased Shares”).

Total exercise price for the Purchased Shares: $            

Form of payment enclosed:                     

 

¨ Check for $            , payable to “PERFORMANT FINANCIAL CORPORATION”

 

Name(s) in which the Purchased Shares should be registered:              

 

 

The certificate for the Purchased Shares should be sent to the following
address:   

 

  

 

  

 

  

 

ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2012 Stock Incentive Plan and the tax consequences of
an exercise.

 

3. In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

4. In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

 

SIGNATURE AND DATE:

 

                        ,20    

 

PERFORMANT FINANCIAL CORPORATION

NOTICE OF EXERCISE

 

- 1 -



--------------------------------------------------------------------------------

PERFORMENT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted the following Restricted Shares of Common Stock of
Performant Financial Corporation (the “Company”) under the Company’s 2012 Stock
Incentive Plan (the “Plan”):

 

Date of Grant:

   [Date of Grant]

Name of Recipient:

   [Name of Recipient]

Total Number of Shares

  

Granted:

   [Total Shares]

Fair Market Value per Share:

   $[Value Per Share]

Total Fair Market Value

  

Of Award:

   $[Total Value]

Vesting Commencement Date:

   [            ]

Vesting Schedule:

   [The Shares subject to this Award vest when you complete twelve months of
continuous Service as an Employee or a Consultant from the Vesting Commencement
Date.] [Sample language – actual vesting to be inserted.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Shares are granted under and
governed by the term and conditions of the Plan and the Restricted Stock
Agreement (the “Agreement”), both of which are attached to and made a part of
this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]              PERFORMANT FINANCIAL
                                                                      
                               By:                   
                                                  
        Title:                                                            

 

PERFORMANT FINANCIAL CORPORATION

NOTICE OF RESTRICTED STOCK AWARD

 

- 1 -



--------------------------------------------------------------------------------

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment For Shares    No cash payment is required for the Shares you receive.
You are receiving the Shares in consideration for Services rendered by you.
Vesting    The Shares that you are receiving will vest in installments, as shown
in the Notice of Restricted Stock Award.    No additional Shares vest after your
Service as an Employee or a Consultant has terminated for any reason. Shares
Restricted    Unvested Shares will be considered “Restricted Shares.” Except to
the extent permitted by the Committee, you may not sell, transfer, assign,
pledge or otherwise dispose of Restricted Shares. Forfeiture    If your Service
terminates for any reason, then your Shares will be forfeited to the extent that
they have not vested before the termination date and do not vest as a result of
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons. Leaves Of Absence    For purposes of this Award, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Restricted Stock Award may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Restricted Stock Award may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Stock
Certificates    The certificates for the Restricted Shares have stamped on them
a special legend referring to the forfeiture restrictions. In addition to or in
lieu of imposing the legend, the Company may hold the certificates in escrow. As
your vested percentage increases, you may request (at

 

PERFORMANT FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

 

- 1 -



--------------------------------------------------------------------------------

   reasonable intervals) that the Company release to you a non-legended
certificate for your vested Shares. Shareholder Rights    During the period of
time between the date of grant and the date the Restricted Shares become vested,
you shall have all the rights of a shareholder with respect to the Restricted
Shares except for the right to transfer the Restricted Shares, as set forth
above. Accordingly, you shall have the right to vote the Restricted Shares and
to receive any cash dividends paid with respect to the Restricted Shares.
Withholding Taxes   

Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or your Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the shares received under this Award,
including the award or vesting of such shares, the subsequent sale of shares
under this Award and the receipt of any dividends; and (2) do not commit to
structure the terms of the award to reduce or eliminate your liability for
Tax-Related Items.

 

No stock certificates will be released to you, unless you have paid or made
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or your
Employer. In this regard, you authorize the Company and/or your Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, a) withholding shares that otherwise would be delivered to you when
they vest having a Fair Market Value equal to the amount necessary to satisfy
the minimum statutory withholding amount , b) having the Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), or (c) any other arrangement approved by the Company. The
fair market value of these shares, determined as of the date when taxes
otherwise would have been withheld in cash, will be applied as a credit against
the withholding taxes. Finally, you shall pay to the Company or your Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of your participation in the Plan or your acquisition of
shares that cannot be satisfied by the means previously described. The Company
may

 

PERFORMANT FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

   refuse to deliver the shares if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section.
Restrictions On Resale    You agree not to sell any Shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. No Retention Rights    Neither your Award
nor this Agreement gives you the right to be employed or retained by the Company
or a subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company Shares, or an extraordinary dividend, or a merger or a
reorganization of the Company, the forfeiture provisions described above will
apply to all new, substitute or additional securities or other assets to which
you are entitled by reason of your ownership of the Shares.
Successors and Assigns    Except as otherwise provided in the Plan or this
Agreement, every term of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors, transferees and assigns. Notice    Any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given upon the earliest of personal delivery, receipt or
the third full day following mailing with postage and fees prepaid, addressed to
the other party hereto at the address last known in the Company’s records or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of California (without
regard to their choice-of-law provisions). Miscellaneous    You understand and
acknowledge that (i) the Plan is entirely discretionary, (ii) the Company and
your employer have reserved the right to amend, suspend or terminate the Plan at
any time, (iii) the grant of your Award does not in any way create any
contractual or other right to receive additional grants of awards (or benefits
in lieu of awards) at any time or in any amount and (iv) all determinations

 

PERFORMANT FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------

  

with respect to any additional grants, including (without limitation) the times
when awards will be granted, the number of shares offered, the purchase price
and the vesting schedule, will be at the sole discretion of the Company.

 

The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

 

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company and details of all awards or any other entitlements to
shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares on
your behalf.

 

PERFORMANT FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

 

- 4 -



--------------------------------------------------------------------------------

   You may, at any time, view the Data, require any necessary modifications of
Data or withdraw the consents set forth in this subsection by contacting the
Human Resources Department of the Company in writing. The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in this Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Award. Any prior
agreements, commitments or negotiations concerning this Award are superseded.
This Agreement may be amended by the Committee without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

PERFORMANT FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

 

- 5 -



--------------------------------------------------------------------------------

Director

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of
Performant Financial Corporation (the “Company”) under the Company’s 2012 Stock
Incentive Plan (the “Plan”):

 

Name of Optionee:    [Name of Optionee] Total Number of Option Shares Granted:
   [Total Number of Shares] Type of Option:    Nonstatutory Stock Option
Exercise Price Per Share:    $                         Grant Date:    [Date of
Grant] Vesting Commencement Date:    [Vesting Commencement Date] Vesting
Schedule:    [This Option becomes exercisable with respect to 1/48th of the
Shares subject to this Option when you complete each month of Service following
the Vesting Commencement Date.] Expiration Date:    [Expiration Date] This
Option expires earlier if your Service terminates earlier, as described in the
Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

OPTIONEE:

               PERFORMANT FINANCIAL CORPORATION              By:          

Optionee’s Signature

                     Title:        

Optionee’s Printed Name

     

 

PERFORMANT FINANCIAL CORPORATION

NOTICE OF STOCK OPTION GRANT

 

- 1 -



--------------------------------------------------------------------------------

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be a nonstatutory option, as
provided in the Notice of Stock Option Grant.

Vesting

   This Option becomes exercisable in installments, as shown in the Notice of
Stock Option Grant. This Option will in no event become exercisable for
additional Shares after your Service has terminated for any reason.

Term

   This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant. This Option may expire earlier if your
Service terminates, as described below.

Regular Termination

   If your Service terminates for any reason except death or “Total and
Permanent Disability” (as defined in the Plan), then this Option will expire at
the close of business at Company headquarters on the date three (3) months after
the date your Service terminates (or, if earlier, the Expiration Date). The
Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

Death

   If your Service terminates because of death, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.

Disability

   If your Service terminates because of your Total and Permanent Disability,
then this Option will expire at the close of business at Company headquarters on
the date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).

Leaves of Absence

   For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.     

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option
Grant may be adjusted in accordance with the Company’s leave of absence policy
or the terms of
your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
part-time work
policy or the terms of an

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 1 -



--------------------------------------------------------------------------------

   agreement between you and the Company pertaining to your part-time schedule.

Restrictions on Exercise

   The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained.

Notice of Exercise

   When you wish to exercise this Option you must provide a notice of exercise
form in accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment

   When you submit your notice of exercise, you must include payment of the
Option exercise price for the Shares you are purchasing. Payment may be made in
the following form(s):   

•      Your personal check, a cashier’s check or a money order.

  

•      Certificates for Shares that you own, along with any forms needed to
effect a transfer of those Shares to the Company. The value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Option exercise price. Instead of surrendering Shares, you may attest to the
ownership of those Shares on a form provided by the Company and have the same
number of Shares subtracted from the Shares issued to you upon exercise of the
Option. However, you may not surrender or attest to the ownership of Shares in
payment of the exercise price if your action would cause the Company to
recognize a compensation expense (or additional compensation expense) with
respect to this Option for financial reporting purposes.

  

•      By delivery on a form approved by the Company of an irrevocable direction
to a securities broker approved by the Company to sell all or part of the Shares
that are issued to you when you exercise this Option and to deliver to the
Company from the sale proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The balance of the sale proceeds, if any, will
be delivered to you. The directions must be given by providing a notice of
exercise form approved by the Company.

  

•      By delivery on a form approved by the Company of an irrevocable direction
to a securities broker or lender approved by the Company to pledge Shares that
are issued to you when you exercise this Option as

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

  

security for a loan and to deliver to the Company from the loan proceeds an
amount sufficient to pay the Option exercise price and any withholding taxes.
The directions must be given by providing a notice of exercise form approved by
the Company.

  

•      If permitted by the Committee, by a “net exercise” arrangement pursuant
to which the number of Shares issuable upon exercise of the Option shall be
reduced by the largest whole number of Shares having an aggregate Fair Market
Value that does not exceed the aggregate exercise price (plus tax withholdings,
if applicable) and any remaining balance of the aggregate exercise price (and/or
applicable tax withholdings) not satisfied by such reduction in the number of
whole Shares to be issued shall be paid by you in cash other form of payment
permitted under this Option. The directions must be given by providing a notice
of exercise form approved by the Company.

  

•      Any other form permitted by the Committee in its sole discretion.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion. Withholding
Taxes and Stock Withholding   

Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate your liability for Tax-Related Items.

 

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), or (c) any other arrangement
approved by the Company.

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------

   The Fair Market Value of these Shares, determined as of the effective date of
the Option exercise, will be applied as a credit against the withholding taxes.
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan or your purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to deliver the Shares if you fail to comply with your
obligations in connection with the Tax-Related Items as described in this
section.

Restrictions on Resale

   You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

Transfer of Option

   In general, only you can exercise this Option prior to your death. You may
not sell, transfer, assign, pledge or otherwise dispose of this Option, other
than as designated by you by will or by the laws of descent and distribution,
except as provided below. For instance, you may not use this Option as security
for a loan. If you attempt to do any of these things, this Option will
immediately become invalid. You may in any event dispose of this Option in your
will. Regardless of any marital property settlement agreement, the Company is
not obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.    However, the Committee may, in its sole discretion, allow you
to transfer this Option as a gift to one or more family members. For purposes of
this Agreement, “family member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships), any individual sharing your
household (other than a tenant or employee), a trust in which one or more of
these individuals have more than 50% of the beneficial interest, a foundation in
which you or one or more of these persons control the management of assets, and
any entity in which you or one or more of these persons own more than 50% of the
voting interest.    In addition, the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.    The
Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement. Retention Rights   
Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 4 -



--------------------------------------------------------------------------------

   any capacity. The Company and its subsidiaries reserve the right to terminate
your Service at any time, with or without cause.

Shareholder Rights

   Your Options carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a shareholder of the Company unless and
until you have exercised this Option by giving the required notice to the
Company and paying the exercise price. No adjustments will be made for dividends
or other rights if the applicable record date occurs before you exercise this
Option, except as described in the Plan.

Adjustments

   The number of Shares covered by this Option and the exercise price per Share
shall be subject to adjustment in the event of a stock split, a stock dividend
or a similar change in Company Shares, and in other circumstances, as set forth
in the Plan.

Successors and Assigns

   Except as otherwise provided in the Plan or this Agreement, every term of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

Notice

   Any notice required or permitted under this Agreement shall be given in
writing and shall be deemed effectively given upon the earliest of personal
delivery, receipt or the third full day following mailing with postage and fees
prepaid, addressed to the other party hereto at the address last known in the
Company’s records or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party hereto.

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of California (without regard to their choice-of-law provisions).

Miscellaneous

  

You understand and acknowledge that (i) the Plan is entirely discretionary, (ii)
the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of an option does not in any way
create any contractual or other right to receive additional grants of options
(or benefits in lieu of options) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when options will be granted, the number of Shares
offered, the exercise price and the vesting schedule, will be at the sole
discretion of the Company.

 

The value of this Option shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 5 -



--------------------------------------------------------------------------------

  

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

 

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all options or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit Shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.

The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. All capitalized terms in the Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended by the Committee without your consent;
however, if any such amendment would materially impair your rights or
obligations under the Agreement, this Agreement may be amended only by another
written agreement, signed by you and the Company.

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 6 -



--------------------------------------------------------------------------------

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

PERFORMANT FINANCIAL CORPORATION

STOCK OPTION AGREEMENT

 

- 7 -



--------------------------------------------------------------------------------

PERFORMANT FINANCIAL CORPORATION

2012 STOCK INCENTIVE PLAN

NOTICE OF CASH EXERCISE OF STOCK OPTION

 

OPTIONEE INFORMATION:

Name:                 Social Security Number:      Address:        
        Employee Number:      OPTION INFORMATION:      

 

Date of Grant:                     , 200            Type of Stock Option:
Exercise Price per Share: $                                    Nonstatutory
(NSO)

Total number of Shares of PERFORMANT FINANCIAL

CORPORATION (the “Company”) covered by option:

               Incentive (ISO)

    

Number of Shares of the Company for which option is being exercised
now:            (“Purchased Shares”).

Total exercise price for the Purchased Shares: $                        

Form of payment enclosed:

Check for $                , payable to “PERFORMANT FINANCIAL CORPORATION”

Name(s) in which the Purchased Shares should be registered:             

    

 

The certificate for the Purchased Shares should be sent to the following
address:                

ACKNOWLEDGMENTS:

 

1.        I understand that all sales of Purchased Shares are subject to
compliance with the Company’s policy on securities trades. 2.    I hereby
acknowledge that I received and read a copy of the prospectus describing the
Company’s 2012 Stock Incentive Plan and the tax consequences of an exercise. 3.
   In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option. 4.    In the case of an incentive stock option, I agree
to notify the Company if I dispose of the Purchased Shares before I have met
both of the tax holding periods applicable to incentive stock options (that is,
if I make a disqualifying disposition).

 

SIGNATURE AND DATE:

 

  



                                        , 20             

 

PERFORMANT FINANCIAL CORPORATION

NOTICE OF EXERCISE

 

- 1 -